                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


SCOTT SEDORE, #210661,

                      Plaintiff,

v.                                               CASE NO. 2:19-CV-10311
                                                 HONORABLE PAUL D. BORMAN

SHERMAN CAMPBELL, et al.,

                 Defendants.
________________________________/

         OPINION AND ORDER OF PARTIAL SUMMARY DISMISSAL

I.     Introduction

       Michigan prisoner Scott Sedore (“Plaintiff”), currently confined at the Chippewa

Correctional Facility in Kincheloe, Michigan, has filed a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 alleging that he was not given proper medical care and

accommodation for chronic pain and other injuries (arising from his 2009 drunk driving

accident and lack of care while incarcerated) while he was confined at the Gus Harrison

Correctional Facility in Adrian, Michigan from August, 2017 through May, 2018. He

asserts violations of the Eighth Amendment (deliberate indifference), the Americans with

Disabilities Act and Rehabilitation Act, and the First Amendment (retaliation). Plaintiff

names Warden Sherman Campbell, Health Unit Manager Janet Campbell, Dr. Mary

Greiner, P.A. Rosilyn Jindal, Corizon Health, Inc., the Michigan Department of

Corrections, and the Michigan Department of Corrections’ Pain Management Committee
(John/Jane Doe members) as the defendants in this action and sues them in their personal

and official capacities. Plaintiff seeks injunctive relief, monetary damages, and any other

appropriate relief. The Court has granted Plaintiff leave to proceed without prepayment

of the filing fee for this action. See 28 U.S.C. § 1915(a)(1). Having reviewed the

complaint, the Court now dismisses it in part for failure to state a claim upon which relief

may be granted under § 1983 and on the basis of immunity.

II.    Discussion

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is required

to sua sponte dismiss an in forma pauperis complaint before service on a defendant if it

determines that the action is frivolous or malicious, fails to state a claim upon which relief

can be granted, or seeks monetary relief against a defendant who is immune from such

relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly

required to dismiss a complaint seeking redress against government entities, officers, and

employees which is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See

28 U.S.C. § 1915A. A complaint is frivolous if it lacks an arguable basis in law or in fact.

Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325

(1989).

       A pro se civil rights complaint is to be construed liberally. Haines v. Kerner, 404

U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil Procedure 8(a) requires that

a complaint set forth “a short and plain statement of the claim showing that the pleader is

                                              2
entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3).

The purpose of this rule is to “give the defendant fair notice of what the claim is and the

grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted). While this notice pleading standard does not require “detailed” factual

allegations, it does require more than the bare assertion of legal principles or conclusions.

Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

“Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “Factual allegations must be

enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555-56 (citations and footnote omitted).

       To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege that:

(1) he or she was deprived of a right, privilege, or immunity secured by the federal

Constitution or laws of the United States; and (2) the deprivation was caused by a person

acting under color of state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978);

Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009). Additionally, a plaintiff must

allege that the deprivation of his or her rights was intentional. Davidson v. Cannon, 474

U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327, 333-36 (1986). With the

                                               3
foregoing standards in mind, the Court finds that Plaintiff’s complaint is subject to

summary dismissal in part.

       First, to the extent that Plaintiff asserts that defendants Warden Sherman

Campbell, Health Unit Manager Janet Campbell, Corizon Health Inc., and the Michigan

Department of Corrections are liable for the actions of other defendants or prison

personnel, he fails to state a claim upon which relief may be granted. It is well-settled

that a civil rights plaintiff must allege the personal involvement of a defendant in the

unconstitutional conduct to state a claim under 42 U.S.C. § 1983. See Monell v.

Department of Social Svs., 436 U.S. 658, 691-92 (1978) (Section 1983 liability cannot be

based upon a theory of respondeat superior or vicarious liability); Everson v. Leis, 556

F.3d 484, 495 (6th Cir. 2009); see also Taylor v. Michigan Dep’t of Corrections, 69 F.3d

716, 727-28 (6th Cir. 1995) (plaintiff must allege facts showing that defendant

participated, condoned, encouraged, or knowingly acquiesced in alleged misconduct to

establish liability). Any assertion that those defendants failed to supervise an employee,

should be vicariously liable for an employee’s conduct, erred in denying grievances,

and/or did not sufficiently respond to the situation are insufficient to state a claim under §

1983. See, e.g., Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999); see also Martin v.

Harvey, 14 F. App’x 307, 309 (6th Cir. 2001).

       Second, to the extent that Plaintiff asserts that one or more of the defendants

violated his constitutional rights by denying his grievances, he fails to state a claim for

relief. The First Amendment guarantees “the right of the people . . . to petition the

                                              4
Government for a redress of grievances.” U.S. Const. amend. I. While a prisoner has a

First Amendment right to file grievances against prison officials, Herron v. Harrison, 203

F.3d 410, 415 (6th Cir. 2000), the First Amendment does not impose an affirmative

obligation on the government to consider, respond to, or grant any relief on a petition for

redress of grievances. Smith v. Arkansas State Hwy. Employees, Local 1315, 441 U.S.

463, 464-65 (1979); Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (“A citizen’s right

to petition the government does not guarantee a response to the petition or the right to

compel government officials to act on or adopt a citizen’s views.”). An inmate does not

have a constitutionally protected interest in a jail or prison grievance procedure or the

right to an effective procedure. Walker v. Michigan Dep’t of Corrections, 128 F. App’x

441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003) (citing

cases). To the extent that Plaintiff is dissatisfied with the investigation of his complaints

and the responses to his grievances, he fails to state a claim upon which relief may be

granted. See Carlton v. Jondreau, 76 F. App’x 642, 644 (6th Cir. 2003); Proctor v.

Applegate, 661 F. Supp. 2d 743, 766-67 (E.D. Mich. 2009) (Borman, J., adopting

magistrate judge’s report).

       Third, Plaintiff fails to allege sufficient facts to state a retaliation claim in his

complaint. To state a retaliation claim, a plaintiff must allege: (1) that he engaged in

protected conduct, (2) that an adverse action was taken against him that would “deter a

person of ordinary firmness from continuing to engage in that conduct,” and (3) that the

adverse action was motivated by the protected conduct. Thaddeus-X v. Blatter, 175 F.3d

                                                5
378, 395 (6th Cir. 1999) (en banc). The plaintiff bears the burden of proof on all three

elements. Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977);

Smith v. Campbell, 250 F.3d 1032, 1038 (6th Cir. 2001). Plaintiff does not meet these

standards. He merely states, in conclusory fashion, that he has been transferred between

prisons due to his grievances and lawsuits and asserts that defendant Warden Sherman

Campbell should be liable for harassment, discrimination and retaliation committed by

other prison personnel. Plaintiff does not allege facts showing that any of the named

defendants personally engaged in adverse action against him. Conclusory allegations are

insufficient to state a claim under § 1983, Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at

555-57; Crawford-El v. Britton, 523 U.S. 574, 588 (1998); Moldowan v. City of Warren,

578 F.3d 351, 390-91 (6th Cir. 2009). Additionally, as discussd, § 1983 liability cannot

be based upon a theory of respondeat superior or vicarious liability. Monell, 436 U.S. at

691-92. Plaintiff thus fails to state a retaliation claim in his complaint.

       Fourth, Plaintiff’s complaint against the defendants must also be dismissed in part

on the basis of immunity. Plaintiff sues the defendants in their official capacities and

seeks monetary damages as relief. The Eleventh Amendment, however, bars civil rights

actions against a state and its agencies and departments unless the state has waived its

immunity and consented to suit or Congress has abrogated that immunity. Will v.

Michigan Dep't of State Police, 491 U.S. 58, 66 (1989). “The state of Michigan . . . has

not consented to being sued in civil rights actions in the federal courts,” Johnson v.

Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004) (citing Abick v. Michigan, 803

                                               6
F.2d 874, 877 (6th Cir. 1986)), and Congress did not abrogate state sovereign immunity

when it passed § 1983. Chaz Const., LLC v. Codell, 137 F. App’x 735, 743 (6th Cir.

2005). Eleventh Amendment immunity “bars all suits, whether for injunctive,

declaratory or monetary relief against a state and its departments....” McCormick v.

Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol Corp. v. Dep’t of

Treasury, 987 F.2d 376, 381 (6th Cir. 1993)). Eleventh Amendment immunity applies to

state employees who are sued in their official capacities. See Colvin v. Caruso, 605 F.3d

282, 289 (6th Cir. 2010) (citing Cady v. Arenac Co., 574 F.3d 334, 344 (6th Cir. 2009)).

Because the defendants are employees of the Michigan Department of Corrections and

are sued in their official capacities, they are entitled to Eleventh Amendment immunity.

See Johnson, 357 F.3d at 545. Plaintiff’s claims for monetary damages against the

defendants in their official capacities must therefore be dismissed.

       Lastly, the Court finds that Plaintiff’s claims against the defendants concerning the

alleged lack of proper medical care and accommodation, including those claims based

upon prison policies and customs, are not subject to summary dismissal. While Plaintiff

may or may not ultimately prevail, he has pleaded sufficient facts to state such potential

claims for relief against the defendants.

III.   Conclusion

       Based upon the foregoing analysis, the Court concludes that Plaintiff fails to state a

claim upon which relief may be granted under 42 U.S.C. § 1983 in part as to any claims

based upon supervisory liability, the denial of grievances or complaints, and/or

                                             7
retaliation. Accordingly, the Court DISMISSES such claims against the defendants.

       The Court also concludes that the defendants are entitled to Eleventh Amendment

immunity. Accordingly, the Court DISMISSES the monetary damages claims against the

defendants in their official capacities.

       Additionally, the Court concludes that Plaintiff’s claims against the defendants

concerning the alleged lack of proper medical care and accommodation, including those

claims based upon prison policies and customs, survive the Court’s initial screening under

28 U.S.C. §§ 1915(e)(2)(b) and 1915A and are not subject to summary dismissal.

       Lastly, the Court concludes that an appeal from this order cannot be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962).

       IT IS SO ORDERED.




                                           s/Paul D. Borman
                                           PAUL D. BORMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: March 29, 2019




                                             8
